                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                 UNITED STATES DISTRICT COURT                    DATE FILED: 1/28/2020
                                SOUTHERN DISTRICT OF NEW YORK

------------------------------------- X                              MEMORANDUM ENDORSED
DENNIS SWEENEY,                       :
                                                              CIVIL ACTION NO.: 1:19-CV-07389
                   Plaintiff,                             :
                                                               DEFENDANT BDO’S MOTION
         v.                                               :    TO STRIKE PLAINTIFF’S REPLY
                                                               IN SUPPORT OF MOTION TO
BDO USA, LLP and JANET BERNIER, in her                    :    DISMISS BDO’S SECOND
individual and professional capacities,                        AMENDED COUNTERCLAIM
                                                          :
                   Defendants.
                                      :
------------------------------------- X

         Defendant BDO USA, LLP (“BDO” or “Defendant”), by and through its attorneys,

moves to strike Plaintiff’s Reply in support of Motion to Dismiss BDO’s Second Amended

Counterclaim (ECF No. 50.)

          On December 23rd, 2019, Plaintiff filed its Motion to Dismiss BDO’s Second Amended

Counterclaim (ECF No. 40.) On December 24th, 2019, counsel for BDO filed a letter requesting

clarification on the Opposition and Reply deadlines (ECF No. 43.) On December 26, 2019, the

court signed an order stating “Defendant’s opposition is due no later than January 13, 2020.

Plaintiff’s reply, if any, is due one week following service of Defendant’s opposition.” (ECF No.

44.) One week—or 7 calendar days following January 13, 2020 would have been January 20,

2020, which was a recognized Federal holiday. Federal Rule of Civil Procedure 6(a)(1) made the

new deadline for Plaintiff’s Reply January 21, 2020. Plaintiff filed the Reply on January 22,

2020 (ECF No 50.)

         It is one thing for busy lawyers to have difficulty meeting a deadline, but it is quite

another thing for Plaintiff’s counsel to take it upon themselves to ignore a court-imposed

deadline and file an overdue Reply whenever they want. If counsel for Sweeney were truly



DM_US 165392575-1.093939.0302
unable to meet the January 21st deadline, they should have forthrightly advised the Court of that

and should have timely brought the matter to the Court’s attention and filed a motion seeking

additional time.

         Under Federal Rule of Civil Procedure 16, Judges have inherent power to manage their

own proceedings. Failure to meet a court-imposed deadline is grounds to strike. See RLI Ins. Co.

v. May Const. Co., Inc., 09 Civ. 7415(PKC), 2011 WL 1197937 at *2 n. 1 (S.D.N.Y. Mar. 22,

2011) (granting motion to strike for party’s failure to obey scheduling order under Rule 16(f)). A

district court may deny consideration to untimely filings. See, e.g., Living Legends Ret. Ctr., Inc.

v. Lexington Ins. Co., No. 04-60435-CIV, 2005 WL 8154654, at *2 (S.D. Fla. Sept. 12, 2005)

(striking plaintiff’s reply as untimely where it was filed after the due date).

         For the foregoing reasons, Defendant requests that the Court strike Plaintiff’s Reply in

Support of its Motion to Dismiss as untimely.

Dated: January 27, 2020                                     Respectfully Submitted,




                                                            By: /s/ Kyla J. Miller
                                                                Michael J. Sheehan
                                                                Kyla J. Miller (admitted pro hac vice)
                                                                Attorneys for Defendants
                                                                McDermott Will & Emery LLP
                                                                444 West Lake Street
                                                                Chicago, Illinois 60606-0029
                                                                +1 312 372 2000

                                                              ATTORNEYS FOR DEFENDANTS


Application denied. Although Plaintiff’s reply was untimely, the Court exercises its discretion to decline to strike it.
However, the Court reminds Defendant of its obligation to meet Court-imposed deadlines. The Court reminds
Plaintiff that failure to comply with Court orders in the future may result in the imposition of sanctions.

SO ORDERED.
                                                                         _____________________________________
Dated: January 28, 2020                                                         GREGORY H. WOODS
New York, New York                                                             United States District Judge
                                                        2
